On Petition for Rehearing.
PER CURIAM.
Tn view of the petition and the brief accompanying it, we have again considered the question whether the petitioner sustained the burden of showing that the failure of a master’s duty upon which the common law judgment was based, was without its privity or knowledge.
The petitioner is apparently a large corporation having different departments of business, over one of which Campbell was superintendent. It is not satisfactorily shown that any duly elected officers of the corporation had any duty of inspecting the pile driving plant under him. There is no proof that the pile driver, either as part of the structure or of the equipment, ever had a chock-block and Campbell certainly was aware of its condition. Under such circumstances we still think he was such a representative of the corporation that his knowledge was imputable to it. While the cases generally speak of the knowledge of managing officers as being the knowledge of the corporation, the real test is not as to their being officers in a strict sense but as to the largeness of their authority. Upon the record as it stands we are satisfied that our former conclusion was correct.
[4] The petitioner further urges that we should now take further testimony as to the authority actually possessed by Campbell. It is possible that we should give weight to this request were it not for another consideration which we did not lay stress upon in the opinion. It is entirely clear from the testimony, as already pointed out, that this vessel which was rebuilt by the petitioner as a pile driver had been lacking in a cliock-hlock for five years before the accident. Whatever may have been the authority of the superintendent, the corporation must be presumed to have had knowledge of such condition, and this presumption is not overcome by general statements of the elected officers that they kept the vessel in good repair and knew of no defects in it. *252Their testimony was not directed to chock-blocks and the proof is that none was ever supplied. A corporation cannot be excused for a long continued and apparent structural defect or for lack of necessary equipment without any proof that a supply of such equipment was available or that it was the duty of any agent to obtain it.
The case was apparently tried in the common law court upon the theory that chock-blocks were not necessary and, consequently, that the petitioner omitted no duty in failing to supply them. The common law judgment negatived this theory and produced a situation where the establishment of want of knowledge or privity was particularly difficult. In such situation we think the proof offered entirely insufficient for the purpose.
The petition for a rehearing is denied.